MANAGEMENT CONSULTING AGREEMENT

THIS AGREEMENT is made effective the 1st day of May, 2005.

BETWEEN:

DREW BONNELL, businessman, of 2320 Queens Avenue, West Vancouver, British
Columbia V7V 2Y6

(the “Consultant”)

AND:

EDEN ENERGY CORP., a Nevada company having an office at Suite 1925 – 200 Burrard
Street, Vancouver, British Columbia, V6C 3L6

(the “Company”)

WHEREAS:

A.                     The Company is a United States reporting company under
the US Securities Exchange Act of 1934; and

B.                     The Company wishes to engage the Consultant to provide,
and the Consultant has agreed to provide to the Company, certain management
services, on a part-time basis, as the Chief Financial Officer and a Director
for the Company.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
now paid by each of the parties to the other and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
both parties) and in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

Definitions

1.01                  In this Agreement, the following words and phrases, unless
there is something in the context inconsistent therewith, shall have the
following meanings:

(a)

“Agreement” means this agreement dated as of May 1, 2005 and made between the
Company and the Consultant as the same is from time to time amended;

(b)

“Board” means the Board of Directors of the Company;

 

(c)

“Business” means the business carried on by the Company from time to time;

 

 

 

D/ljm/709481.1

 


--------------------------------------------------------------------------------



- 2 -

 

 

 

(d)

“Business Day” means any day other than a day which is a Saturday, a Sunday or a
statutory holiday in Vancouver, British Columbia;

(e)

“Term” means the term during which this Agreement shall be in full force as
defined by section 5.01 of this Agreement; and

any other capitalized term shall have the meaning ascribed to it in this
Agreement.

Captions and Section Numbers

1.02                  The headings and section references in this Agreement are
for convenience of reference only and do not form a part of this Agreement and
are not intended to interpret, define or limit the scope, extent or intent of
this Agreement or any provision thereof.

Extended Meanings

1.03                  The words “hereof”, “herein”, “hereunder” and similar
expressions used in any clause, paragraph or section of this Agreement shall
relate to the whole of this Agreement and not to that clause, paragraph or
section only, unless otherwise expressly provided.

Number and Gender

1.04                  Whenever the singular or masculine or neuter is used in
this Agreement, the same shall be construed to mean the plural or feminine or
body corporate where the context of this agreement or the parties hereto so
require.

Section References

1.05                  Any reference to a particular “article”, “section”,
“subsection” or other subdivision is to the particular article, section or other
subdivision of this Agreement.

Governing Law

1.06                  This Agreement and all matters arising hereunder shall be
governed by, construed and enforced in accordance with the laws of the Province
of British Columbia and the federal laws of Canada applicable therein and all
disputes arising under this Agreement shall be referred to the Courts of the
Province of British Columbia.

Severability of Clauses

1.07                  In the event that any provision of this Agreement or any
part thereof is invalid, illegal or unenforceable, such provision shall be
ineffective to the extent of such illegality or unenforceability, but shall not
invalidate or affect the validity, legality and enforceability of the remaining
provisions of this Agreement.

Currency

1.08                  All sums of money to be paid or calculated pursuant to
this Agreement shall be paid or calculated in currency of the United States
unless otherwise expressly stated.

 

D/ljm/709481.1

 


--------------------------------------------------------------------------------



- 3 -

 

 

No Contra Proferentum

1.09                  The language in all parts of this Agreement shall in all
cases be construed as a whole and neither strictly for nor strictly against any
of the parties.

Statutes

1.10                  Unless otherwise stated, any reference to a statute
includes and is a reference to such statute and to the regulations made pursuant
thereto, with all amendments made thereto and in force from time to time, and to
any statute or regulations that may be passed which supplement or supersede such
statute or such regulations.

Action on Non-Business Day

1.11                  If by the terms of this Agreement any payment, delivery or
event provided for herein is scheduled to take place at a time which falls on a
day which is not a Business Day, such delivery, payment or event shall take
place on the first Business Day next following.

ARTICLE 2

ENGAGEMENT OF CONSULTANT

Engagement of Consultant

2.01                  Subject to the terms and conditions of this Agreement, the
Company hereby engages the Consultant, on a part-time basis as required, for the
Term to provide to the Company certain management services including, without
limitation, business administration, corporate planning and governance, managing
regulatory affairs and assisting in the raising of capital. The Company and the
Consultant have agreed that the Consultant will work a minimum of 15 hours per
week and no more than 20 hours per week.

Duties and Responsibilities

2.02

Without limiting the generality of section 2.01, the Consultant shall:

 

(a)

perform such management services in relation to the Company and the Business as
the Board from time to time may request of him;

(b)

in the performance of his management services, observe and comply with all
policies and guidelines of the Company and all resolutions and directions from
time to time made or given by the Board;

(c)

comply with all applicable laws, rules, regulations and orders of any authority
having jurisdiction over the affairs of the Company and the Business;

(d)

perform his management services honestly, in good faith and in the best
interests of the Company exercising the degree of care, diligence and skill that
a reasonably prudent person would exercise in comparable circumstances;

 

 

D/ljm/709481.1

 


--------------------------------------------------------------------------------



- 4 -

 

 

 

(e)

devote so much time and attention to the affairs of the Company as is required
to complete, or cause the completion of, his management services as described in
Section 2.01 herein, on a timely basis;

 

(f)

conform to such hours of work as may from time to time be reasonably required of
it; and

(g)

perform his management services in such manner as the Consultant sees fit
provided that such performance shall always meet with the standards of the
Company.

 

Consultant Status

2.03                  The Consultant shall perform his management services as an
independent contractor of the Company and neither the Consultant nor any of the
Consultant’s employees is nor shall be deemed to be an employee of, or
co-venturer or partner of, the Company and nothing in this Agreement shall be
construed so as to make either the Consultant or any of the Consultant’s
employees an employee of, or co-venturer or partner of, the Company. Without
limiting the generality of the foregoing, this Agreement is an independent
contractor agreement and is not nor will it be deemed to be an employment
agreement, co-venturer agreement or partnership agreement and nothing in this
Agreement will be construed so as to make this Agreement an employment
agreement, co-venturer agreement or partnership agreement.

No Employment Benefits

2.04                  Neither the Consultant nor any of his employees shall be
entitled to any registered pension fund or plan contributions, group sickness or
accident insurance coverage, medical service plan coverage, supplementary
employment benefits, profit sharing or group term life insurance, vacation pay
or any other type of benefit provided by the Company to the employees of the
Company.

No Unemployment Benefits

2.05                  The Consultant acknowledges that as an independent
contractor, the Consultant shall not qualify for any assistance under any
Employment Insurance Act in Canada or the United States.

ARTICLE 3

REMUNERATION

Remuneration

3.01                  As compensation for his management services, the
Consultant shall receive a monthly management fee of US$6,000.00. The Company
shall pay such management fee monthly on the first day of the month to which
payment of such management fee relates. The Consultant shall receive US$100.00
per hour for any hours worked over 20 hours per week.

Expenses

 

D/ljm/709481.1

 


--------------------------------------------------------------------------------



- 5 -

 

 

3.02                  In addition to the remuneration referred to in section
3.01, the Company shall reimburse the Consultant for all expenses actually and
reasonably incurred by the Consultant for the benefit of the Company up to a
maximum of US$500 per month including telephone and travel expenses without the
prior approval of the board.

Own Consultant Expenses

3.03                  Except as specifically provided for in this Agreement, the
Consultant shall be responsible for all the costs associated with providing his
management services.

Stock Options

3.04                  As further compensation for his management services, the
Company has agreed to grant to the Consultant stock options to acquire up to
200,000 common shares of the Company at a price of $2.50 per share, exercisable
until May 1, 2010.

ARTICLE 4

CONFIDENTIALITY AND COMPANY CLIENTS

Company Confidential Information

4.01

The Consultant acknowledges and agrees that:

 

(a)

proprietary, financial and confidential information and materials relating to
the Company have been, and will in the future be, disclosed to the Consultant
(the “Company Confidential Information”);

(b)

the Company Confidential Information is the exclusive property of the Company
and that all right, title and interest in and to the Company Confidential
Information shall remain the property of Company and shall be held in confidence
by the Consultant; and

(c)

the Company Confidential Information derives its value from not being generally
known to the public or by other persons who can obtain economic value or other
advantage from its disclosure and use, and is subject to efforts by the Company
to maintain its confidentiality.

Consultant Confidentiality Covenants

4.02

The Consultant covenants and agrees that:

 

(a)

he shall not directly or indirectly acquire any proprietary interest in, or
otherwise deal with or use, the Company Confidential Information except as
reasonably required for the Business;

(b)

he shall use his best efforts to keep confidential and protect the Company
Confidential Information and the interests of the Company in the Company
Confidential Information and shall exercise the degree of care that the owner of
such information would reasonably

 

D/ljm/709481.1

 


--------------------------------------------------------------------------------



- 6 -

 

 

be expected to employ for his own benefit with respect to his own proprietary
and confidential information; and

(c)

he shall not directly or indirectly disclose, allow access to, or transfer the
Company Confidential Information to third parties, excluding employees of the
Consultant, without the prior written consent of the Company.

Covenants Survive

4.03

The covenants and agreements in sections 4.02:

 

(a)

are in addition to and not in derogation from any of the obligations of the
Consultant to the Company; and

(b)

shall survive the termination of this Agreement.

 

ARTICLE 5

TERM AND TERMINATION

Term

5.01                  Unless otherwise terminated as provided for in section
5.03, this Agreement shall be in full force for an initial term commencing the
date first above written and ending April 30, 2006.

Renewal

5.02                  Unless notice of termination has been given by either the
Company or the Consultant not less than 30 days prior to the expiry of the Term,
this Agreement shall be automatically renewed for a further one year term from
and including the day immediately following the last day of the Term on the same
terms and conditions as contained in this Agreement (including this term and
condition) as amended from time to time, unless earlier terminated pursuant to
section 5.03.

Termination

5.03                  Notwithstanding the other provisions of this Agreement,
this Agreement shall be terminated as follows:

(a)

forthwith by the Company on written notice to the Consultant in the event of:

 

 

(i)

the commission by the Consultant of any material fraudulent act in performing
any of the Consultant’s obligations under this Agreement;

 

(ii)

the commission of any material misrepresentation to the Company by the
Consultant;

 

(iii)

failure of the Consultant to perform his duties and discharge his obligations
under this Agreement;

 

 

D/ljm/709481.1

 


--------------------------------------------------------------------------------



- 7 -

 

 

 

 

(iv)

the malfeasance or misfeasance of the Consultant in performing his duties and
discharging his obligations under this Agreement; or

 

(v)

other just cause; or

 

(b)

forthwith upon the mutual agreements of all the parties to this Agreement; or

 

(c)

forthwith upon the occurrence of any one of the following events: (A) if either
the Company or the Consultant becomes or acknowledges that it is insolvent or
makes a voluntary assignment or proposal under bankruptcy legislation applicable
to them; (B) if a bankruptcy petition is filed or presented against either the
Company or the Consultant and is not continually contested; (C) if any order is
made or resolution passed for the winding up, dissolution or liquidation of the
Company, or if the Company has its existence otherwise terminated; or (D) either
the Company or the Consultant ceases to carry on business in the ordinary
course; or

(d)

forthwith by the Company and the Consultant upon the Company and the Consultant
being advised in writing by any securities authority having jurisdiction over
the affairs of the Company that this Agreement is unsatisfactory for a public
company, provided that the Company and the Consultant have entered into a new
management agreement on terms and conditions acceptable to the Company, the
Consultant and, as necessary, all securities regulatory authorities having
jurisdiction over the affairs of the Company.

Effect of Termination

5.04                  Upon the termination of this Agreement, the obligations of
the parties shall cease and determine except:

(a)

the Consultant shall deliver to the Company, in a reasonable state of repair,
all property, personal or real, owned or leased by the Company and bailed to the
Consultant and used by, or in the possession of, the Consultant or any of the
Consultant’s employees;

(b)

the provisions of Articles 4 and 5 shall continue to bind the Company and the
Consultant; and

(c)

the Company shall pay all amounts due to the Consultant as of such termination
date.

 

Sole Provisions

5.05                  This Agreement may only be terminated in accordance with
the provisions of this Article.



 

D/ljm/709481.1

 


--------------------------------------------------------------------------------



- 8 -

 

 

ARTICLE 6

GENERAL PROVISIONS

Notices

6.01                  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by telecopier or hand or mailed postage prepaid addressed as set out
on the face page of this Agreement or to such other address as may be given in
writing by the parties and shall be deemed to have been received, if delivered
by telecopier or hand, on the date of delivery and if mailed as aforesaid to the
addresses set out above then on the fifth business day following the posting
thereof provided that if there shall be between the time of mailing and the
actual receipt of the notice a mail strike, slowdown or other labour dispute
which might affect the delivery of the notice by the mails, then the notice
shall only be effective if actually delivered.

Time of Essence

6.02                  Time is hereby expressly made of the essence of this
Agreement with respect to the performance by the parties of their respective
obligations under this Agreement.

Arbitration

6.03                  Any dispute or disagreement among the parties with respect
to this Agreement may be referred to a single arbitrator pursuant to the
Arbitration Act (British Columbia) provided that if the parties are unable to
agree on the appointment of a single arbitrator, each of the Company and the
Consultant will appoint an arbitrator and the two arbitrators so appointed will
appoint a third arbitrator to act as chairman. The determination of the
arbitrator or arbitrators will be final and binding on the parties hereto and
the cost of arbitration will be borne equally by the Company and the Consultant.

Binding Effect

6.04                  This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and assigns.

Entire Agreement

6.05                  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and shall supersede all
previous expectations, understandings, communications, representations and
agreements whether verbal or written between the parties with respect to the
subject matter hereof.



 

D/ljm/709481.1

 


--------------------------------------------------------------------------------



- 9 -

 

 

Further Assurances

6.06                  Each of the parties hereto hereby covenants and agrees to
execute such further and other documents and instruments and do such further and
other things as may be necessary or desirable to implement and carry out the
intent of this Agreement.

Assignment

6.07                  None of the parties may assign or transfer their
respective rights under this Agreement without the prior written consent of the
other party hereto.

Amendments

6.08                  No amendment to this Agreement shall be valid unless it is
evidenced by a written agreement executed by all of the parties hereto.

Counterparts

6.09                  This Agreement may be executed in several counterparts
each of which when executed by any party hereto shall be deemed to be an
original and such counterparts shall together constitute one and the same
instrument.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first above written.

 

WITNESSED BY:

/s/ K. Lloyd                                          
                           
Name
1327 E. 29th Ave.                                                         
Address
Vancouver, BC V5V 2T4                                       

Bookkeeper                                                                      
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Drew Bonnell                                                          
DREW BONNELL

 

EDEN ENERGY CORP.

 

 

Per:

/s/ Donald Sharpe

 

Signature

 

 

Dated:

May 9, 2005

 

 

D/ljm/709481.1

 

 

 